UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Under Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2010 Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-8351 CHEMED CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-0791746 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Chemed Center, 255 E. Fifth Street, Cincinnati, Ohio (Address of principal executive offices) (Zip code) (513) 762-6900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Amount Date Capital Stock $1 Par Value 22,834,890 Shares March 31, 2010 1 CHEMED CORPORATION AND SUBSIDIARY COMPANIES Index Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Unaudited Consolidated Balance Sheet - March 31, 2010 and December 31, 2009 3 Unaudited Consolidated Statement of Income - Three months ended March 31, 2010 and 2009 4 Unaudited Consolidated Statement of Cash Flows - Three months ended March 31, 2010 and 2009 5 Notes to Unaudited Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 23 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Submission of Matter to a Vote of Security Holders 24 Item 5.Other Information 24 Item 6.Exhibits 24 EX– 31.1 EX– 31.2 EX– 31.3 EX– 32.1 EX– 32.2 EX– 32.3 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable less allowances of $13,449 (2009 - $12,595) Inventories Current deferred income taxes Prepaid expenses Total current assets Investments of deferred compensation plans Properties and equipment, at cost, less accumulated depreciation of $118,727 (2009 - $115,181) Identifiable intangible assets less accumulated amortization of $25,971 (2009 - $25,349) Goodwill Other assets Total Assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Income taxes 63 Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes Long-term debt Deferred compensation liabilities Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Capital stock - authorized 80,000,000 shares $1 par; issued 30,087,481 shares (2009 - 29,890,628 shares) Paid-in capital Retained earnings Treasury stock - 7,355,078 shares (2009 - 7,275,070 shares), at cost ) ) Deferred compensation payable in Company stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited financial statements. 3 CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF INCOME (in thousands, except per share data) Three Months Ended March 31, Service revenues and sales $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expense - Total costs and expenses Income from operations Interest expense ) ) Other income/(expense)net ) Income before income taxes Income taxes ) ) Net income $ $ Earnings Per Share Net income $ $ Average number of shares outstanding Diluted Earnings Per Share Net income $ $ Average number of shares outstanding Cash Dividends Per Share $ $ See accompanying notes to unaudited financial statements. 4 CHEMED CORPORATION AND SUBSIDIARY COMPANIES UNAUDITED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts receivable Stock option expense Provision for deferred income taxes ) ) Amortization of discount on convertible notes Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Increase in accounts receivable ) ) Increase in inventories ) ) Decrease in prepaid expenses Decrease in accounts payable and other current liabilities ) ) Increase in income taxes Increase in other assets ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Business combinations, net of cash acquired - ) Proceeds from sales of property and equipment 27 Other uses ) ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Purchases of treasury stock ) ) Proceeds from issuance of capital stock 68 Repayment of long-term debt - ) Dividends paid ) ) Decrease in cash overdrafts payable ) ) Excess tax benefit on share-based compensation Other sources/(uses) ) Net cash used by financing activities ) ) (Decrease)/Increase in Cash and Cash Equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited financial statements. 5 CHEMED CORPORATION AND SUBSIDIARY COMPANIES Notes to Unaudited Financial Statements 1. Basis of Presentation As used herein, the terms "We," "Company" and "Chemed" refer to Chemed Corporation or Chemed Corporation and its consolidated subsidiaries. We have prepared the accompanying unaudited consolidated financial statements of Chemed in accordance with Rule 10-01 of SEC Regulation S-X.Consequently, we have omitted certain disclosures required under generally accepted accounting principles in the United States (“GAAP”) for complete financial statements.The December 31, 2009 balance sheet data were derived from audited financial statements but do not include all disclosures required by GAAP.However, in our opinion, the financial statements presented herein contain all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position, results of operations and cash flows.These financial statements are prepared on the same basis as and should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. 2. Revenue Recognition Both the VITAS segment and the Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.VITAS recognizes revenue at the estimated realizable amount due from third-party payers.Medicare payments are subject to certain limitations, as described below. As of March 31, 2010, VITAS has approximately $9.1 million in unbilled revenue included in accounts receivable (December 31, 2009 - $9.9million).The unbilled revenue at VITAS relates to hospice programs currently undergoing focused medical reviews (“FMR”).During FMR, surveyors working on behalf of the U.S. Federal government review certain patient files for compliance with Medicare regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for potential denials of patient service revenue due to FMR activity. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether they are likely to exceed the annual per-beneficiary Medicare cap (“Medicare cap”).Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective action to influence the patient mix or to increase patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to patient revenue.The Medicare cap measurement period is from September 29 through September 28 of the following year for admissions and from November 1 through October 31 of the following year for revenue.During the three-month period endedMarch 31, 2010, wereversed $1.8 million of Medicare cap liability recorded during the fourth quarter of 2009 for two programs’ projected liability for the 2010 measurement period.This reversal was offset by a $35,000 pretax charge related to one program’s projected liability for the 2010 measurement period.During the period ended March 31, 2009 we recorded $270,000 in Medicare cap liability for one program’s projected liability for the 2009 measurement period.This amount was subsequently reversed due to improved admission trends during the second quarter of 2009. The U.S. government revises hospice reimbursement rates on an annual basis using the Hospice Wage Index (HWI) and the Consumer Price Index plus a phase out of the Budget Neutrality Adjustment Factor (BNAF).The HWI is geographically adjusted to reflect local differences in wages.The BNAF is a portion of inflation calculated in prior years that is being eliminated or phased out over a seven year period.In August 2008, the U.S. government announced a 25% reduction in the BNAF for its fiscal 2009 (October 2008 through September 2009) pursuant to a three year phase-out of the BNAF.The February 2009 American Recovery and Reinvestment Act mandated a one year delay in the BNAF phase-out.In August 2009, the Centers for Medicare and Medicaid Services (CMS) revised the phase-out schedule of the BNAF.CMS reduced the price increase in hospice reimbursement by 10% of the BNAF effective October 1, 2009.The remaining 90% of the BNAF will be phased out over the next six years by revising the October 1 reimbursement adjustment by 15% of the original BNAF inflation factor.Based upon this revised schedule, 100% of the BNAF will be eliminated on October 1, 2015.As a result, included in the three months ended March 31, 2009 results, is $1.95 million of revenue for the retroactive price increase related to services provided by VITAS in the fourth quarter of 2008. 6 3.Segments Service revenues and sales and after-tax earnings by business segment are as follows (in thousands): Three months ended March 31, Service Revenues and Sales VITAS $ $ Roto-Rooter Total $ $ After-tax Earnings VITAS $ $ Roto-Rooter Total Corporate ) ) Net income $ $ We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”.Historically, we have recorded stock award amortization as a corporate expense.In the first quarter of 2010, our chief decision maker determined that this was an on-going expense and should be reported within the appropriate business segment.Accordingly, stock award amortization has been reclassified to the corresponding business segment for all periods presented. 4. Earnings per Share Earnings per share are computed using the weighted average number of shares of capital stock outstanding.Earnings and diluted earnings per share for 2010 and 2009 are computed as follows (in thousands, except per share data): Net Income For the Three Months Ended March 31, Income Shares Earnings per Share Earnings $ $ Dilutive stock options - Nonvested stock awards - 82 Diluted earnings $ $ Earnings $ $ Dilutive stock options - Nonvested stock awards - 37 Diluted earnings $ $ For the three-month period ended March 31, 2010, 1.3 million stock options were excluded from the computation of diluted earnings per share as their exercise prices were greater than the average market price for most of the period. For the three-month period ended March 31, 2009, 1.7 million stock options were excluded from the computation of diluted earnings per share. Diluted earnings per share may be impacted in future periods as the result of the issuance of our 1.875% Senior Convertible Notes (the “Notes”) and related purchased call options and sold warrants.Per FASB’s authoritative guidance on the effect of contingently convertible instruments on diluted earnings per share and convertible bonds with an issuer option to settle for cash upon conversion, we will not include any shares related to the Notes in our calculation of diluted earnings per share until our average stock price for a quarter exceeds the current conversion price.We would then include in our diluted earnings per share calculation those shares issuable using the treasury stock method.The amount of shares issuable is based upon the amount by which the average stock price for the quarter exceeds the conversion price.The purchased call option does not impact the calculation of diluted earnings per share as it is always anti-dilutive. The sold warrants become dilutive when our average stock price for a quarter exceeds the strike price of the warrant. 7 The following table provides examples of how changes in our stock price impact the number of shares that would be included in our diluted earnings per share calculation.It also shows the impact on the number of shares issuable upon conversion of the Notes and settlement of the purchased call options and sold warrants: Shares Total Treasury Shares Due Incremental Underlying 1.875% Method to the Company Shares Issued/ Share Convertible Warrant Incremental under Notes Received by the Company Price Notes Shares Shares (a) Hedges upon Conversion (b) $ - ) ) $ - ) ) $ - ) ) $ ) $ ) $ ) a) Represents the number of incremental shares that must be included in the calculation of fully diluted shares under U.S. GAAP. b) Represents the number of incremental shares to be issued by the Company upon conversion of the 1.875% Convertible Notes, assuming concurrent settlement of the note hedges and warrants. 5.Long-Term Debt We are in compliance with all debt covenants as of March 31, 2010.We have issued $28.0 million in standby letters of credit as of March 31, 2010 for insurance purposes.Issued letters of credit reduce our available credit under the revolving credit agreement.As of March 31, 2010, we have approximately $147.0 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility, excluding the expansion feature. In May 2008, the FASB issued authoritative guidance for accounting for convertible debt instruments that may be settled in cash upon conversion including partial cash settlement.This guidance requires all convertible debentures classified as Instruments B or C to separately account for the debt and equity pieces of the instrument.Convertible debentures classified as Instruments B may be settled in either stock or cash equivalent to the conversion value and convertible debentures classified as Instruments C must settle the accreted value of the obligation in cash and may satisfy the excess conversion value in either cash or stock.At inception of the convertible instrument, cash flows related to the convertible instrument are to be discounted using a market rate of interest.We adopted the provisions of the guidance on January 1, 2009 and applied the guidance retrospectively.Upon adoption, the Notes had a discount of approximately $55.1million. The following amounts are included in our consolidated balance sheet related to the Notes: March 31, December 31, Principal amount of convertible debentures $ $ Unamortized debt discount ) ) Carrying amount of convertible debentures $ $ Additional paid in capital (net of tax) $ $ 8 The following amounts comprise interest expense included in our consolidated income statement (in thousands): Three Months Ended March 31, Cash interest expense $ $ Non-cash amortization of debt discount Amortization of debt costs Total interest expense $ $ The unamortized debt discount will be amortized using the effective interest method over the remaining life of the Notes.The effective rate on the Notes after adoption of the standard is approximately 6.875%. 6.Other Operating Expenses For the three-month period ended March 31, 2010, there were no other operating expenses recorded.For the three-month period ended March 31, 2009, we recorded pretax expenses of $545,000 related to the costs of a contested proxy solicitation. 7.Other Income/ (Expense) Net Other income/ (expense) net comprises the following (in thousands): Three Months Ended March 31, Market value gains/(losses) on assets held in deferred compensation trust $ $ ) Gain on settlement of company-owned life insurance - (Loss)/gain on disposal of property and equipment ) 24 Interest income 75 82 Other - net 17 21 Total other income/(expense) $ $ ) 8.Stock-Based Compensation Plans On February 18, 2010, the Compensation/Incentive Committee of the Board of Directors (“CIC”) approved a grant of 47,896 shares of restricted stock to certain key employees.The restricted shares cliff vest four years from the date of issuance.The cumulative compensation expense related to the restricted stock award is $2.5 million and will be recognized ratably over the four-year vesting period.We assumed no forfeitures in determining the cumulative compensation expense of the grant. On February 18, 2010, the CIC approved a grant of 515,100 stock options to certain employees.The stock options vest ratably over three years from the date of issuance.The cumulative compensation expense related to the stock option grant is $7.8 million and will be recognized over the three-year vesting period.We used the Black-Scholes option valuation method to determine the cumulative compensation expense of the grant. 9.Independent Contractor Operations The Roto-Rooter segment sublicenses with sixty-two independent contractors to operate certain plumbing repair and drain cleaning businesses in lesser-populated areas of the United States and Canada.We had notes receivable from our independent contractors as of March 31, 2010 totaling $1.2 million (December 31, 2009 -$1.3million).In most cases these loans are fully or partially secured by equipment owned by the contractor.The interest rates on the loans range from zero to 8% per annum and the remaining terms of the loans range from two months to 5 years at March31,2010.During the three months ended March 31, 2010, we recorded revenues of $5.7 million (2009 - $5.3million) and pretax profits of $2.4 million (2009 - $2.3 million) from our independent contractors. 9 10.Pension and Retirement Plans All of the Company’s plans that provide retirement and similar benefits are defined contribution plans.Expenses for the Company’s pension and profit-sharing plans, excess benefit plans and other similar plans were $2.5 million and$1.5 millionfor the three months ended March 31, 2010 and 2009, respectively. 11.Legal and Regulatory Matters Litigation VITAS is party to a class action lawsuit filed in the Superior Court of California, Los Angeles County, in September 2006 by Bernadette Santos, Keith Knoche and Joyce White.This case alleges failure to pay overtime and failure to provide meal and rest periods to a purported class of California admissions nurses, chaplains and sales representatives.The case seeks payment of penalties, interest and Plaintiffs’ attorney fees.VITAS contests these allegations.In December 2009, the trial court denied Plaintiffs’ motion for class certification. The lawsuit is in its early stages and we are unable to estimate our potential liability, if any, with respect to these allegations. Regardless of outcome, defense of litigation adversely affects us through defense costs, diversion of our time and related publicity.In the normal course of business, we are a party to various claims and legal proceedings.We record a reserve for these matters when an adverse outcome is probable and the amount of the potential liability is reasonably estimable. Regulatory Matters In April 2005, the Office of Inspector General (“OIG”) for the Department of Health and Human Services served VITAS with civil subpoenas relating to VITAS’ alleged failure to appropriately bill Medicare and Medicaid for hospice services.As part of this investigation, the OIG selected medical records for 320 past and current patients from VITAS’ three largest programs for review.It also sought policies and procedures dating back to 1998 covering admissions, certifications, recertifications and discharges.During the third quarter of 2005 and again in May 2006, the OIG requested additional information from us.The Court dismissed a related qui tam complaint filed in U.S. District Court for the Southern District of Florida with prejudice in July 2007.The plaintiffs appealed this dismissal, which the Court of Appeals affirmed.The government continues to investigate the complaint’s allegations.In March 2009, we received a letter from the government reiterating the basis of their investigation. In May 2009, VITAS received an administrative subpoena from the U.S. Department of Justice requesting VITAS deliver to the OIG documents, patient records, and policy and procedure manuals for headquarters and its Texas programs concerning hospice services provided for the period January 1, 2003 to the date of the letter.In August 2009, the OIG selected medical records for 59 past and current patients from a Texas program for review.In February 2010, VITAS received a companion civil investigative demand from the state of Texas Attorney General’s Office, seeking related documents. Based on the early stage of the investigation and the limited information we have at this time, we cannot predict the outcome of this investigation.We believe that we are in material compliance with Medicare and Medicaid rules and regulations applicable to hospice providers. The costs to comply with either of these investigations were not material for any period presented.We are unable to predict the outcome of these matters or the impact, if any, that the investigation may have on our business, results of operations, liquidity or capital resources.Regardless of outcome, responding to the subpoenas can adversely affect us through defense costs, diversion of our time and related publicity. 12.Related Party Agreement VITAS has two pharmacy services agreements ("Agreements") with Omnicare, Inc. and its subsidiaries (“OCR”) whereby OCR provides specified pharmacy services for VITAS and its hospice patients in geographical areas served by both VITAS and OCR.The Agreements renew automatically for one-year terms.Either party may cancel the Agreements at the end of any term by giving written notice at least 90 days prior to the end of said term.VITAS made purchases from OCR of $8.6 million and $7.9 million for the three months ended March 31, 2010 and 2009, respectively. Mr. Joel F. Gemunder, President and Chief Executive Officer of OCR and Ms. Andrea Lindell are directors of both OCR and the Company. Mr. Kevin J. McNamara, President, Chief Executive Officer and a director of the Company, is a director emeritus of OCR.We believe that the terms of these agreements are no less favorable to VITAS than we could negotiate with an unrelated party. 10 13. Cash Overdrafts Payable Included in accounts payable at March 31, 2010 is cash overdrafts payable of $10.5 million (December 31, 2009 - $11.7million). 14.Financial Instruments We adopted the provisions of the FASB’s authoritative guidance on fair value measurements.This statement defines a hierarchy which prioritizes the inputs in fair value measurements.Level 1 measurements are measurements using quoted prices in active markets for identical assets or liabilities.Level 2 measurements use significant other observable inputs.Level 3 measurements are measurements using significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available.There was no impact on our financial position or results of operations upon adoption of this authoritative guidance. The following shows the carrying value, fair value and the hierarchy for our financial instruments as of March 31, 2010 (in thousands): Fair Value Measure Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Mutual fund investments of deferred compensation plans held in trust $ $ $
